Citation Nr: 0815455	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  02-11 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an eye disability, to 
include glaucoma, to include as based on aggravation.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that denied the veteran's claim of 
entitlement to service connection for an eye disability.  A 
hearing before the undersigned Veterans Law Judge at the RO 
was held in September 2003.

The Board notes that this claim was remanded in August 2004 
and May 2007 for further development.  That development 
having been completed, this claim now returns before the 
Board.


FINDINGS OF FACT

The veteran's current eye disabilities are not related to 
service and were not aggravated therein.


CONCLUSION OF LAW

An eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).

In August 2004 and June 2007, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  A June 2006 Supplemental Statement of the Case 
(SSOC) also provided the notice of the disability rating and 
effective date regulations, in accord with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although these notice 
letters and SSOC postdated the initial adjudication, the 
claim has been readjudicated several times during the course 
of this appeal, and no prejudice has been alleged, and none 
is apparent from the record.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a timing defect may be 
cured by the issuance of fully compliant notification 
followed by a re-adjudication of the claim).  

The Board recognizes that recently, the veteran submitted a 
statement along with attached medical records from 1946 and 
1948.  However, as the veteran's arguments are duplicates of 
ones already received, and as the medical records do not 
pertain directly to the issue of the veteran's current eye 
disabilities (while treatment is noted for the veteran's 
right and left eye, this treatment is related to on the job 
injuries of a chemical spill in the right eye and a foreign 
body in the left eye), the Board finds no prejudice to the 
veteran in considering this evidence without initial RO 
consideration.

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with VA 
examinations.  Consequently, the duty to notify and assist 
has been satisfied.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities when manifested to a compensable 
degree within the initial post-service year.  38 C.F.R. §§ 
3.307, 3.309(a) (2007).

Under 38 C.F.R. § 3.303(c) (2007), congenital or 
developmental disorders, and refractive errors of the eye, 
are not diseases or injuries for the purpose of VA disability 
compensation.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002 & Supp. 2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for any eye 
disability, to include as based on aggravation.  In this 
regard, the Board notes that the preponderance of the 
evidence of record indicates that the veteran's multiple eye 
disabilities have been found to be either age related or 
congenital, and not related to service, and to have not been 
aggravated by service.  

Initially, the Board points out that the veteran's report of 
entry examination dated February 1944 indicates that the 
veteran was found to have defective vision in the right eye 
of 20/50, correctable to 20/40, and in the left eye of 20/40.  
Thus, the evidence clearly shows that the veteran had 
defective vision that preexisted service.  However, the 
veteran's primary argument is not that he incurred an eye 
disability in service, but that his preexisting eye 
disability was aggravated by service.  In this regard, the 
remainder of the veteran's service medical records show no 
treatment for any eye problems.  A June 1944 special duty 
abstract noted the veteran's eyeglasses prescription, and 
apparently disqualified him from certain duties such as 
submarine duty, due to his defective vision, but that report 
did not indicate that the veteran's vision had decreased 
since his entry to service; in fact this abstract noted that 
no glasses were recommended at that time.  A report of the 
veteran's separation examination dated March 1946 indicated 
that the veteran's right eye vision was 9/20, and his left 
was 20/20, both measurements which were improvements over the 
veteran's entry examination findings.  Thus, although the 
veteran reported that he felt subjectively that his vision 
had worsened during his period of service, there is no 
objective medical evidence in the veteran's service medical 
records in support of this assertion.

Although the veteran has reported that he received treatment 
for his eye disability shortly after service, the next 
relevant evidence of record is a November 1963 report of 
private neurological consultation, dated over 17 years after 
the veteran's separation from service.  At that time, the 
veteran reported that he started having failing vision at age 
15 or 16, and was told when he was 17 that he had a pale 
optic nerve on the right side, though his left eye vision at 
that time was 20/20.  The veteran indicated that his right 
eye vision, which was moderately diminished, had remained 
static until the present time.  He reported he had been told 
in the army to discard his glasses, which he did.  He 
reported that after his discharge from the service, he felt 
that his vision was possibly a little worse in the left eye 
and was again given a pair of glasses which did correct his 
vision to a certain extent in the left eye.  He reported that 
his vision in the left and right eye had remained unchanged 
since that time.  During the examination, also noted were the 
veteran's numerous maternal relations who had been diagnosed 
with vision problems, to include glaucoma.  After examining 
the veteran, he indicated that he felt that the veteran had a 
Leber's optic atrophy.  

Since that time, the veteran has been variously diagnosed 
with optic atrophy due to Leber's optic atrophy, a congenital 
condition, or due to normal tension glaucoma, and as well age 
related macular degeneration.  However, the great 
preponderance of the evidence of record indicates that, 
regardless of the veteran's eye diagnosis, it was not 
incurred in, or aggravated by, service.  

Reviewing the evidence of record, a November 2002 report of 
VA examination indicated that the veteran was diagnosed with 
optic neuropathy with long term vision loss documented 
greater than 30 years, with a past diagnosis of Leber's 
amaurosis, as well as macular degeneration likely responsible 
for the decrease in vision over the past 10 years.  That 
examiner indicated that there were no known aggravating 
factors for either of these conditions, and that the 
veteran's current eye impairment secondary to optic 
neuropathy was not noted during active service and was 
therefore unlikely to be related to his current impairment.  
He indicated that age related macular degeneration was by 
definition age related and therefore unlikely to be related 
to the veteran's eye impairment during service.

A July 2003 letter from a private physician indicates that 
his opinion was that the primary cause of the veteran's 
visual disability was normal tension glaucoma.  The examiner 
indicated that, by the veteran's reported history, this had 
its onset prior to the veteran's enrolling in service, and 
was not addressed during his time in service, and that may 
have aggravated the veteran's condition.  The Board 
recognizes this opinion, however, since it is based on the 
veteran's reported history and not a review of the veteran's 
service medical records, and also because of its speculative 
nature, the Board finds it of minimal probative value to the 
question of whether the veteran's eye condition was actually 
aggravated by service.

A September 2004 report of VA examination indicated that that 
veteran was diagnosed with optic atrophy of unknown etiology, 
age related macular degeneration, asteroid hyalosis, and 
cataracts of both eyes.  The examiner, while indicating that 
it was hard to specify the origin of the veteran's optic 
atrophy, whether it might be glaucoma or Leber's atrophy, did 
not link any of the veteran's current eye conditions to 
service.

A report of an August 2005 VA visual impairment examination 
indicates that the veteran told the examiner at that time 
that his vision became a great deal worse in service, 
however, as noted above, this statement is not supported by 
the evidence of record, specifically, the veteran's service 
medical records, which show no increase in severity in the 
veteran's pre existing eye condition during service.

A review of the veteran's claims file was undertaken in 
November 2005 by a VA physician.  At that time the physician 
indicated that it was less likely than not that the veteran's 
eye condition was due to glaucoma, based on the veteran's 
tension readings, the onset of the veteran's eye problems, 
and the veteran's cup to disc ratio, which was not increased.  
The examiner indicated that the veteran most likely had 
Leber's optic atrophy.

Of note is a form statement submitted by a private physician 
which indicates that the veteran's current medical condition 
is a continuation of the condition he suffered in the Navy.  
The Board finds this statement to be of no probative value as 
it contains no reasons and bases for this opinion, and in 
fact, as a form letter, does not even indicate that this form 
specifically relates to the veteran's eye condition; it 
merely references a nonspecific "condition".

The veteran received a VA examination in July 2007, with 
addendums to that examination in August 2007 and October 
2007.  After a thorough examination and review of the 
veteran's claims file, the veteran was found to have optic 
neuropathy due to unknown causes.  The examiner doubted that 
it was normal tension glaucoma, due to the veteran's normal 
corneal thickness.  The veteran was also noted to have mild 
age-related macular degeneration in both eyes, as well as 
refractive error.  The examiner indicated that the most 
likely diagnosis for the veteran was a congenital optic nerve 
anomaly, either dominant optic neuropathy or Leber's optic 
neuropathy.  He agreed that, while it was very difficult to 
determine the exact cause of the veteran's optic neuropathy, 
it was most likely hereditary.  This examiner also indicated 
that there was less than a 50 percent chance that the 
veteran's optic nerve condition was aggravated by his 
service.  In support of that opinion, the examiner indicated 
that there was no indication that in service the veteran had 
any acute blood loss, and was not on any high blood pressure 
medicines, nor was there any trauma to his eyes in service.  
The examiner concluded therefore that in his opinion it was 
less likely than not that the optic neuropathy was due to the 
veteran's military service, nor was it aggravated by his 
military service.  The Board finds this opinion particularly 
probative because it is based on a thorough examination of 
the veteran and a thorough review of the veteran's medical 
records.

The Board points out that the veteran has indicated, in his 
testimony before the Board and his statements in his claims 
file, that he is of the opinion that he has glaucoma, and not 
Leber's optic atrophy, and that this is an important element 
in his case.  It is true that if the veteran had a definitive 
diagnosis of Leber's atrophy, as this is a congenital 
disease, he would be precluded by law from being service 
connected for this.  However, he would not be precluded from 
receiving service connection for aggravation of this 
disability, even if it were congenital, which is his main 
complaint.  Further, as the evidence is somewhat nebulous as 
to the cause of the veteran's optic atrophy, the Board does 
not find the fact that his optic atrophy may be due to 
Leber's atrophy, itself, sufficient basis alone to deny his 
claim.  As such, the question of whether the veteran's optic 
atrophy is due to Leber's optic atrophy, or glaucoma, or 
another condition, is not material to the veteran's claim; 
rather, the issue is whether that optic atrophy, regardless 
of the reason for it, was incurred in, or aggravated by 
service.  As noted by the evidence stated above, and the 
preponderance of the evidence of record, the veteran's optic 
atrophy was not incurred in or aggravated by service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for an eye disability is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


